DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Terminal Disclaimer
The terminal disclaimer filed on 6/10/2020 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of US Patents 9656094 and 9616243 has been reviewed and is accepted.  The terminal disclaimer has been recorded.

Response to Arguments
Applicant's arguments filed 10/13/21 have been fully considered but they are not persuasive. 
With regards to the 112(b) rejections. With regards to the previous 112(b)’s for the claim 15 and its dependents are withdrawn due to the amendment to claim 15.
With regards to the prior art arguments. Applicants arguments with regards to the prior art rejections can be summarized as the combinations of references, ie Kroll/Yam or Efim/Yam respectively, do not recite using the subsystems solely for a positive and negative portion respectively. 
Applicants do not provide any criticality for example per the specification [0032] (Using Pg Pub for paragraph numbers): 
In another embodiment (see FIG. 7) the system makes use of at least one reservoir of stored electrical energy 601 in a configuration that is divided up and either statically or dynamically allocated into two or more portions of stored energy 602 from within a single circuit and that Essentially, this involves charging one or more group(s)/array(s) of capacitors (the number of capacitors in a statically or dynamically created group is based on the voltage and energy requirements for the phase of the waveform or waveform that is to be generated and delivered) and then discharging a select number of capacitors in a group that is configured as required to provide the desired waveform or phase of a waveform. The charging and discharging of capacitors in parallel and in series is well known in the art. Through a configuration of switches (mechanical or solid state) one can disconnect a certain number of capacitors from the original group/array of capacitors, thus separating the stored energy into two (or more) portions/reservoirs . . . 
	As cited the switches are either “statically or dynamically” allocated, as the specification recites static or dynamic as alternatives there does not appear to be any criticality to use a group of capacitors “solely” for a particular phase. Examiner notes one interpretation of static in the context of paragraph is meaning the particular group 106/601 is always the same capacitors; another interpretation of statically could mean if you need a certain capacitance you would use a static group of capacitors to achieve the required capacitance regardless of the polarity of discharge. 

with a high degree of flexibility.” (Col 4:60-67) as well as “The change from a positive pulse to a negative pulse is known as a change in polarity. The present invention utilizes both changes in topology and changes in polarity to accomplish a unique result. Straightforward extensions of such principles provide switching networks that employ two or more capacitors, and that provide arbitrary combinations of parallel, series, and sequential discharging of the capacitors, with appropriate control-signal patterns, in order to tailor the resulting waveform into an approximation of any desired ideal waveform, within wide ranges.” (Col 3:28-34). Applying one phase of a biphasic waveform sequentially from separate capacitor than a second phase of a biphasic waveform would be obvious in view of Kroll in view of Yam.
To the extent applicant's arguments are against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). The Yam reference is applied to show a specific desired waveform and 

Applicant’s arguments with regards to the combination of Efim in view of Yam are not persuasive. Applicant first argues that Efim “a switching circuit, but the different pulses are for the different stages shown in Figure 4 and none of the pulse phases are negative as shown in Figure 4.”, or in another phrasing Efim does not disclose a negative pulse. However, in numerous places it is stated that the system is capable of performing both biphasic and multiphasic stimulation (as discussed in reference paragraphs cited below). For example, in [0063] it recites “The methods of the present invention also contemplate the use of any number of arrangements and configurations of waveforms and waveshapes for the electrical stimulation pulse(s). Known monophasic, biphasic, triphasic and cross-phase stimulation pulses may be utilized”. Also, in [0093] it discusses how an H bridge, switches and/or transmission gate can be used to create biphasic application in which reverse/opposite polarity can be applied, thus Applicants argument is not persuasive. Applicants argument is also not persuasive because one of skill in the art would recognize biphasic as including a negative as evidenced at least by four references Efim incorporates by reference per [0062] “5,366,485 and 5,314,448, both of which are incorporated herein by reference.” And [0064] including US 5620464 (also to Kroll et al) stating “FIG. 3 is a representative biphasic waveform for an implantable cardioverter defibrillator.”, Fig. 3 and “This reversal is commonly done by the use of current reversal means, such as H-bridge circuitry, for the inverter/output circuit 34.” (Col 3:25-35) and US 5391186 see Fig. 5 (which labels the biphasic Fig. as prior art, thus as of 12/13/93 biphasic was already acknowledged as being known in the art and incorporated by reference into Efim). Thus Applicants argument is improperly narrowing the disclosure of Efim and is not persuasive. 
basic example of energy storage circuit 606” thus inferring this is just one example design choice and other options such as individual switches, analog multiplexer or transmission gates etc. could be used as the Efim reference discloses [0092]. Furthermore, Fig. 13G and its respective discussion is discussing switch(s) for charging the respective reservoir elements, there are also switches for discharging the capacitors individually as referenced in Efim reference, for further information see the cited portions below in the rejection. As such there are disclosures of switches which can be interpreted as specific to each subsystem. 
To the extent applicant is arguing against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). Therefore the applicants with regards to Efim in view of Yam are not persuasive. 
The other claims rely on the arguments discussed above and are not persuasive for the same reasons.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-16 and 18-29 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention. 

Claim 1/21 recite variations of “the first subsystem solely generates at least the first phase of the pulse waveform”, this lacks clarity between the uses of the terms “solely” and “at least” also for the second subsystem. It is unclear if the applicants are claiming that all first phases are solely created by the first subsystem or if the first subsystem generates the “first” first phase of the pulse waveform and then is available to generate phases other than the first phase. Therefore it lacks clarity and is indefinite. The claims depending from claim 1 do not clarify this issue and are also indefinite.

Claims 15 recites “An adjustment circuit adjusts a phase tilt of at least one phase of the pulse waveform or an amplitude of at least one phase of the pulse waveform.”, however claim 1 recites “solely”. Under one interpretation solely per Merriam Webster is “to the exclusion of all else”, thus if the first subsystem solely generates first phase and the second subsystem solely generates the second phase, the adjustment element adjusting the first or second phase would contradict them solely doing this. Claims 16 and 18 share this issue and are also rejected for the same reason.



Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 1-8, 10-11, 13-16 and 19-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kroll (Mark Kroll et al., US 5507781), hereinafter Kroll in view of Yamanouchi (Yoshio Yamanouchi et al., “Optimal Small-Capacitor Biphasic Waveform for External Defibrillation: Influence of Phase-1 Tilt and Phase-2 Voltage”) hereinafter Yam.
 Regarding claim 1, an interpretation of Kroll discloses a multiphasic pulse generator, comprising: 
a pulse waveform generator that generates a pulse waveform having at least one first phase of the pulse waveform and at least one second phase of the pulse waveform (abstract see also Figs. 7A-7B and 9-11);
the pulse waveform generator (abstract, Col 9:23-45, claim 1 and Figs. 7A-B and 9-10) having: 
a power source (Col 3:50-63, Col 6:30-54, Fig. 2); 
a first subsystem (Col 9:23-45, claim 1 and Figs. 7A-B and 9-10), coupled to the power source to draw power from the power source (Col 9:45-51 see also Col 7:63-Col 8: 16, Col 8:64-Col 9:8, claim 1 and Figs. 2, 7A-B and 9-10), wherein the first subsystem solely generates at least the first phase of the pulse waveform (Col 9:52-58, Col 10:49-65 see also abstract, Col 7:63-Col 
a second subsystem (Col 9:23-45, claim 1 and Figs. 7A-B and 9-10), coupled to the power source to draw power from the power source (Col 9:45-51 see also Col 7:63-Col 8: 16, Col 8:64-Col 9:5, claim 1 and Figs. 2, 7A-B and 9-10), wherein the second subsystem solely generates at least the second phase of the pulse waveform (Col 9:52-58, Col 10:49-65 see also abstract, Col 7:63-Col 8: 16, Col 8:64-Col 9:8, claim 1 and Figs. 2, 7A-B and 9-10), the second subsystem having a second separate energy reservoir and a second separate high voltage switch that generate the second phase of the pulse waveform independent of the first subsystem and without using the energy reservoir and high voltage switch of the first subsystem (Col 9:45-58, Col 10:49-65, claim 1 and Figs. 7A-B, 9 and 10 see also Col 4:6-34, Col 4:54- Col 5:8; The disclosure recites capacitors/capacitor units: 216 and 218 Fig. 8B, 308 and 312 Fig. 9 and 340/342 and 344/346 Fig. 10 in each of the recitations it discloses each capacitor and/or capacitor unit as being independently controlled using associated switches for determining topology and similarly for polarity); and 
a control logic unit that controls the high voltage switch and the second high voltage switch and controls the first and second subsystems to generate the pulse waveform having the at least one first phase and the at least one second phase (Col 9:52-65, Col 10:49-65 and Figs. 2, 9-10 see also Col 12:1-8).

An interpretation of Kroll may not explicitly disclose wherein the first phase has an amplitude whose value is less than an amplitude of the second phase and wherein the first phase has a polarity and the second phase has an opposite polarity to the first phase. 
However, in the same field of endeavor (medical devices), Yam teaches wherein the first phase has an amplitude whose value is less than an amplitude of the second phase and wherein the first phase has a polarity and the second phase has an opposite polarity to the first phase (Defibrillation Equipment and Protocol, Figs. 1 and 2). 
It would have been prima facie obvious to one of skill in the art before the effective filing date of the claimed invention to have modified Kroll to include the amplitude of the negative portion of the biphasic shock to be greater than that of the positive aspect because based on the capacitors used its able to create a phase waveform that is optimal (Abstract and Conclusion) and Kroll recites using its disclosure to achieve desired waveforms (Col 4:21-26). Additionally, combining or substituting elements of Kroll with those of Yam is simply combining prior art elements according to known methods to yield predictable results or the simple substitution of one known element for another to obtain predictable results, ie outputting the desired waveform using the switches and reservoirs. Biphasic shocks with negative amplitudes are disclosed/taught controlling them to have a certain amplitude is disclosed/taught thus combining the elements of the two shows that controlling the elements to produce a shock with a larger negative amplitude combining or substituting element to yield a predictable result. 

Regarding claim 2, an interpretation of Kroll further discloses wherein the first subsystem further comprises a high voltage generator (Col 9:45-51 see also Col 7:63-Col 8: 16, Col 8:64-Col 9:5, Col 9:23-44, claim 1 and Figs. 2, 7A-B and 9-10)  and the energy reservoir of the first subsystem further 

 Regarding claim 3, an interpretation of Kroll further discloses wherein the second subsystem further comprises a high voltage generator (Col 9:45-51 see also Col 7:63-Col 8: 16, Col 8:64-Col 9:5, Col 9:23-44, claim 1 and Figs. 2, 7A-B and 9-10) and the energy reservoir of the second subsystem further comprises one or more capacitors (Col 9:45-51 see also Col 7:63-Col 8: 16, Col 8:64-Col 9:5, Col 9:23-44, claim 1 and Figs. 2, 7A-B and 9-10).

Regarding claim 4, an interpretation of Kroll further discloses wherein the first subsystem further comprises a high voltage generator and wherein the second subsystem further comprises a high voltage generator (Col 9:45-51 see also Col 7:63-Col 8: 16, Col 8:64-Col 9:5, Col 9:23-44, claim 1 and Figs. 2, 7A-B and 9-10).

 Regarding claim 5, an interpretation of Kroll further discloses wherein the energy reservoir of the first subsystem further comprises one or more capacitors and the energy reservoir of the second subsystem further comprises one or more capacitors (Col 9:45-51 see also Col 7:63-Col 8: 16, Col 8:64-Col 9:5, Col 9:23-44, claim 1 and Figs. 2, 7A-B and 9-10).

Regarding claim 6, an interpretation of Kroll discloses wherein the power source further comprises a high voltage generator (Col 8:64-5, Col 9:23-51 and Figs. 2 and 9-10). 

Regarding claim 7, an interpretation of Kroll further discloses wherein the energy reservoir of the first subsystem further comprises one or more capacitors (Col 9:45-51 see also Col 7:63-Col 8: 16, 

 Regarding claim 8, an interpretation of Kroll further discloses wherein the energy reservoir of the second subsystem further comprises one or more (Col 9:45-51 see also Col 7:63-Col 8: 16, Col 8:64-Col 9:5, Col 9:23-44, claim 1 and Figs. 2, 7A-B and 9-10; Examiner notes that this is well known in the art as evidenced by Yam, Defibrillation Equipment and Protocol and Figs. 1 and 2). 

Regarding claim 10, an interpretation of Kroll further discloses wherein the generated pulse waveform has a single first phase and a single second phase to generate a biphasic pulse waveform (Col 9:52-58, Col 10:49-65 see also abstract, Col 7:63-Col 8: 16, Col 8:64-Col 9:5, claim 1 and Figs. 2, 7A-B and 9-10).

Regarding claim 11, an interpretation of Kroll further discloses wherein the generated pulse waveform has the first phase that has a positive polarity and the second phase that has a negative polarity (Col 9:52-58, Col 10:49-65 see also abstract, Col 7:63-Col 8: 16, Col 8:64-Col 9:5, claim 1 and Figs. 2, 7A-B and 9-10).

Regarding claim 13, an interpretation of Kroll discloses the above. An interpretation of Kroll may not explicitly disclose wherein the generated pulse waveform has an energy of between 0.1 to 200 joules of energy delivered to a patient during the first phase and second phase of the generated pulse waveform and an inter-pulse period between the first and second phases.
However, in the same field of endeavor (medical devices), Yam teaches wherein the generated pulse waveform has an energy of between 0.1 to 200 joules of energy delivered to a patient during the 
It would have been prima facie obvious to one of skill in the art before the effective filing date of the claimed invention to have modified Kroll by using the circuits and control mechanism as disclosed in Kroll to output an optimized waveform based on parameters as taught by Yam (Abstract and Conclusion). Additionally, combining or substituting elements of Kroll with those of Yam is simply combining prior art elements according to known methods to yield predictable results or the simple substitution of one known element for another to obtain predictable results. Biphasic shocks with negative amplitudes are disclosed/taught controlling them to have a certain amplitude based on power and timing is disclosed/taught thus combining the elements of the two shows that controlling the elements to produce a shock with a larger negative amplitude combining or substituting element to yield a predictable result. 

Regarding claim 14, an interpretation of Kroll further discloses wherein the energy of the generated pulse waveform is delivered to the patient during a 2ms to 20ms time period (Col 2:64-Col 4:15, Col 7:8-15 and Figs. 4A, 5A, 7A, 8A see also Col 2:12-30).

 Regarding claim 15, an interpretation of Kroll further discloses an adjustment circuit that adjusts a phase tilt slope of at least one phase of the pulse waveform or an amplitude of at least one phase of the pulse waveform (Col 4:6-20, Col 10:54-65 and Col 11:12-30 see also Col 9:23-44, Col 8:64-67 and Col 2:12-30; In the remarks dated 5/22/2017 on pg 6/8 Applicants pointed to Spec pg 11:7-11 (or the end of [0038] and beginning of [0039] of the Pg Pub) of their spec which also references Fig. 8 and 10, based on Fig. 8 the adjustment circuit is merely the reservoir thus if the reservoir is shown so is the 

 Regarding claim 16, an interpretation of Kroll further discloses wherein the adjustment circuit is an array of capacitors wherein one or more capacitors are selected to adjust a phase tilt slope of at least one phase of the pulse waveform or an amplitude of at least one phase of the pulse waveform (Col 4:6-20, Col 10:54-65 and Col 11:12-30 see also Col 9:23-44, Col 8:64-67 and Col 2:12-30).

 Regarding claim 19, wherein the power source is one of a battery and a AC power source (Col 1:47-60, Col 6:30--54 and Fig. 2 see also Col 5:27-30, Col 10:8-33).

 Regarding claim 20, an interpretation of Kroll further discloses an H-bridge circuit that delivers the pulse waveform to a patient (Col 9:59-64 and Figs. 9-10 see also Col 8:64-Col 9:17; Examiner notes that the reference states H bridges are well known as they have a “conventional design.” as of 1991).

 Regarding claim 21, an interpretation of Kroll discloses a method for generating a multiphasic pulse, comprising: 
providing a power source (Col 3:50-63, Col 6:30-54, Fig. 2); 
generating at least a first phase of a pulse waveform using a first subsystem (Col 9:52-58, Col 10:49-65 see also abstract, Col 7:63-Col 8: 16, Col 8:64-Col 9:5, claim 1 and Figs. 2, 7A-B and 9-10) 
generating at least a second phase of the pulse waveform using a second subsystem (Col 9:52-58, Col 10:49-65 see also abstract, Col 7:63-Col 8: 16, Col 8:64-Col 9:5, claim 1 and Figs. 2, 7A-B and 9-10) coupled to the power source to draw power from the power source (Col 9:45-51 see also Col 7:63-Col 8: 16, Col 8:64-Col 9:5, claim 1 and Figs. 2, 7A-B and 9-10), the second subsystem having a second energy reservoir and a second high voltage switch that generate the second phase of the pulse waveform (Col 9:45-58, Col 10:49-65, claim 1 and Figs. 7A-B, 9 and 10 see also Col 4:6-34, Col 4:54-67; The disclosure recites capacitors/capacitor units: 216 and 218 Fig. 8B, 308 and 312 Fig. 9 and 340/342 and 344/346 Fig. 10 in each of the recitations it discloses each capacitor and/or capacitor unit as being independently controlled using associated switches for determining topology and similarly for polarity) independent of the first subsystem and without using the energy reservoir and high voltage switch of the first subsystem, wherein the second subsystem solely generates the at least second phase of the pulse waveform (Col 9:23-45, claim 1 and Figs. 7A-B and 9-10; The disclosure recites capacitors/capacitor units: 216 and 218 Fig. 8B, 308 and 312 Fig. 9 and 340/342 and 344/346 Fig. 10 in each of the recitations it discloses each capacitor and/or capacitor unit as being independently controlled using associated switches for determining topology and similarly for polarity); 
controlling, using control logic including the high voltage switch and the second high voltage switch, the first and second subsystems to generate the pulse waveform having the at least one first phase and the at least one second phase (Col 9:52-65, Col 10:49-65 and Figs. 2, 9-10 see also Col 12:1-8).
 

However, in the same field of endeavor (medical devices), Yam teaches wherein the first phase has an amplitude whose value is less than an amplitude of the second phase and wherein the first phase has a polarity and the second phase has an opposite polarity to the first phase (Defibrillation Equipment and Protocol, Figs. 1 and 2). 
It would have been prima facie obvious to one of skill in the art before the effective filing date of the claimed invention to have modified Kroll to include the amplitude of the negative portion of the biphasic shock to be greater than that of the positive aspect because based on the capacitors used its able to create a phase waveform that is optimal (Abstract and Conclusion) and Kroll recites using its disclosure to achieve desired waveforms (Col 4:21-26). Additionally, combining or substituting elements of Kroll with those of Yam is simply combining prior art elements according to known methods to yield predictable results or the simple substitution of one known element for another to obtain predictable results, ie outputting the desired waveform using the switches and reservoirs. Biphasic shocks with negative amplitudes are disclosed/taught controlling them to have a certain amplitude is disclosed/taught thus combining the elements of the two shows that controlling the elements to produce a shock with a larger negative amplitude combining or substituting element to yield a predictable result. 

Regarding claim 23, an interpretation of Kroll further discloses wherein controlling the first and second subsystems further comprises generating a single first phase and a single second phase to generate a biphasic pulse waveform (Col 9:52-58, Col 10:49-65 see also abstract, Col 7:63-Col 8: 16, Col 8:64-Col 9:5, claim 1 and Figs. 2, 7A-B and 9-10).

Regarding claim 24, an interpretation of Kroll further discloses wherein the generated pulse waveform has the first phase that has a positive polarity and the second phase that has a negative polarity (Col 9:52-58, Col 10:49-65 see also abstract, Col 7:63-Col 8: 16, Col 8:64-Col 9:5, claim 1 and Figs. 2, 7A-B and 9-10).

Regarding claim 26, an interpretation of Kroll discloses the above. An interpretation of Kroll may not explicitly disclose wherein the generated pulse waveform has an energy of between 0.1 to 200 joules of energy delivered to a patient during the first phase and second phase of the generated pulse waveform and an inter-pulse period between the first and second phases.
However, in the same field of endeavor (medical devices), Yam teaches wherein the generated pulse waveform has an energy of between 0.1 to 200 joules of energy delivered to a patient during the first phase and second phase of the generated pulse waveform and an inter-pulse period between the first and second phases (Defibrillation Energy sections, also Tables 1 and 2).
It would have been prima facie obvious to one of skill in the art before the effective filing date of the claimed invention to have modified Kroll by using the circuits and control mechanism as disclosed in Kroll to output an optimized waveform based on parameters as taught by Yam (Abstract and Conclusion). Additionally, combining or substituting elements of Kroll with those of Yam is simply combining prior art elements according to known methods to yield predictable results or the simple substitution of one known element for another to obtain predictable results. Biphasic shocks with negative amplitudes are disclosed/taught controlling them to have a certain amplitude based on power and timing is disclosed/taught thus combining the elements of the two shows that controlling the elements to produce a shock with a larger negative amplitude combining or substituting element to yield a predictable result. 

Regarding claim 27, an interpretation of Kroll further discloses wherein the energy of the generated pulse waveform is delivered to the patient during a 2ms to 20ms time period (Col 2:64-Col 4:15, Col 7:8-15 and Figs. 4A, 5A, 7A, 8A see also Col 2:12-30).

Regarding claim 28, an interpretation of Kroll further discloses adjusting a slope of at least one phase of the pulse waveform or an amplitude of at least one phase of the pulse waveform (Col 4:6-20, Col 10:54-65 and Col 11:12-30 see also Col 9:23-44, Col 8:64-67 and Col 2:12-30).

 Regarding claim 29, an interpretation of Kroll further discloses delivering the pulse waveform to a patient using an H-bridge circuit (Col 9:59-64 and Figs. 9-10 see also Col 8:64-Col 9:17; Examiner notes that the reference states H bridges are well known as they have a “conventional design.” as of 1991).


Claim Rejections - 35 USC § 103
Claim 9, 18 and 22 are rejected in the under 35 U.S.C. 103 as being unpatentable over Kroll in view of Yam in further view of Snyder (David Snyder, US 20080177342), hereinafter Snyder. Claims 16-17 is/are rejected in the alternative under 35 U.S.C. 103 as being unpatentable over Kroll in view of Yam in further view of Snyder.
Regarding claim 9, an interpretation of Kroll discloses the above. An interpretation of Kroll may not explicitly disclose wherein the generated pulse waveform has a plurality of first phases and a plurality of second phases to generate a multiphasic pulse waveform. Examiner notes that the Efim reference teaches multiphasic shock pulses ([0049]).

It would have been prima facie obvious to one of skill in the art before the effective filing date of the claimed invention to have modified the modified Kroll to include the elements described above in the device disclosed in Snyder because the elements help enable the correct waveform and energy are applied to a subject in need in a “which improves the efficiency of therapeutically effective dose delivery for defibrillation” ([0011] see also [0004]-[0005]). Additionally, it is known to alter/develop different waveforms such as multiphasic waveforms, and thus be the combining of prior art elements according to known methods to yield predictable results and/or simple substitution of one known element for another to obtain predictable results.

Regarding claim 18, an interpretation of Kroll discloses the above. Examiner notes Yam does discuss the effect of impedance differences on a waveform and that resistance is a form of impedance. An interpretation of Kroll may not explicitly disclose wherein the adjustment circuit is an array of resistors wherein one or more resistors are selected to adjust a slope of at least one phase of the pulse waveform or an amplitude of at least one phase of the pulse waveform. 
However, in the same field of endeavor (medical devices), Snyder teaches wherein the adjustment circuit is an array of resistors wherein one or more resistors are selected to adjust a slope of at least one phase of the pulse waveform or an amplitude of at least one phase of the pulse waveform (330 and/or 332 Fig. 2 see also [0026] and [0022]). 
It would have been prima facie obvious to one of skill in the art before the effective filing date of the claimed invention to have modified Kroll to include the elements described above in the device disclosed in Snyder because the elements help enable the correct waveform and energy are applied to a 

Regarding claim 22, an interpretation of Kroll discloses the above including controlling the switches (Col 9:52-65, Col 10:49-65 and Figs. 2, 9-10 see also Col 12:1-8). An interpretation of Kroll may not explicitly disclose ([0004], [0010], [0024], [0027] and [0033]-[0034], see also Fig. 4C). Examiner notes that the Efim reference teaches multiphasic shock pulses as well ([0049]).
However, in the same field of endeavor (medical devices), Snyder teaches wherein controlling the first and second subsystems further comprises generating a plurality of first phases and a plurality of second phases to generate a multiphasic pulse waveform ([0004], [0010], [0024], [0027] and [0033]-[0034], see also Fig. 4C). 
It would have been prima facie obvious to one of skill in the art before the effective filing date of the claimed invention to have modified the modified Kroll to include the elements described above in the device disclosed in Snyder because the elements help enable the correct waveform and energy are applied to a subject in need in a “which improves the efficiency of therapeutically effective dose delivery for defibrillation” ([0011] see also [0004]-[0005]). Additionally, it is known to alter/develop different waveforms such as multiphasic waveforms, and thus be the combining of prior art elements according to known methods to yield predictable results and/or simple substitution of one known element for another to obtain predictable results.

Regarding claim 16, the modified Kroll discloses the above.  In the alternative to the interpretation previously discussed for claim 16.

It would have been prima facie obvious to one of skill in the art before the effective filing date of the claimed invention to have modified the modified Kroll to include the elements described above in the device disclosed in Snyder because the elements help enable the correct waveform and energy are applied to a subject in need in a “which improves the efficiency of therapeutically effective dose delivery for defibrillation” ([0011] see also [0004]-[0005]). Additionally, using an array of capacitors is known to effect waveforms, and thus be the combining of prior art elements according to known methods to yield predictable results and/or simple substitution of one known element for another to obtain predictable results.

 Regarding claim 17, the modified Kroll discloses the above.  In the alternative to the interpretation previously discussed for claim 17. Examiner additionally points out that Applicants state “The charging and discharging of capacitors in parallel and in series is well known in the art.” Pg. 9:25-Pg. 10:5, if the charging and discharging of capacitors in those two layouts is well known so is the design of capacitors in those layouts.
However, in the same field of endeavor (medical devices), Snyder teaches wherein the array of capacitors is one of capacitors connected in series, capacitors connected in parallel and capacitors connected in series and parallel ([0022]). 


Claim Rejections - 35 USC § 103
Claim 6 is rejected in the alternative under 35 U.S.C. 103 as being unpatentable over Kroll in view of Yam in further view of Efimov (Igor Efimov et al., US 20120203297) hereinafter Efim. Claims 12 and 25 are rejected under 35 U.S.C. 103 as being unpatentable over Kroll in view of Yam in further view of Efim.
Regarding claim 6, an interpretation of Kroll discloses the above. In the alternative to the interpretation previously discussed for claim 6.
However, in the same field of endeavor (medical devices), Efim teaches wherein the power source further comprises a high voltage generator (604, Fig. 12B, [0082]-[0083] and [0095] see also [0064] [0084]-[0085]). 
It would have been prima facie obvious to one of skill in the art before the effective filing date of the claimed invention to have modified Kroll to include a high voltage generator in/with the power source because Kroll includes that itself and because it creates and improved VT and VF treatment methods enabling successful electrical treatment without exceeding the pain threshold of a patient ([0009]). Additionally, the combination/substitution of the elements of Kroll with those of Efim is merely 

Regarding claim 12, an interpretation of Kroll discloses the above including switching networks, varying capacitor topologies and H-Bridges for determining the waveform of the stimulation (Col 9:64-Col 10:14, Col 10:49-65, Col 11:60-67). An interpretation of Kroll may not explicitly disclose wherein the generated pulse waveform has the first phase that has a negative polarity and the second phase that has a positive polarity.
However, in the same field of endeavor (medical devices), Efim teaches wherein the generated pulse waveform has the first phase that has a negative polarity and the second phase that has a positive polarity ([0075] and [0093] see also [0068], [0091] and Fig. 12B; the referenced paragraphs disclose the H-Bridge which is capable of making the polarity reverse so it can be applied either positive or negative first and or second. Furthermore the pulse generated is an intended use of the device, the structure disclose is functionally capable of performing this element see MPEP 2114(II). Yam additionally teaches this Figs. 1 and 2, in repeated shocks, first phase can be negative)
It would have been prima facie obvious to one of skill in the art before the effective filing date of the claimed invention to have modified Kroll to include the elements Efim because it creates and improved VT and VF treatment methods enabling successful electrical treatement without exceeding the pain threshold of a patient ([0009]). Additionally, the combination/substitution of the elements of Kroll with those of Efim is merely combining prior art elements according to known methods to yield predictable results and/or the simple substitution of one known element for another to obtain predictable results, ie producing the negative pulse followed by the positive pulse.


However, in the same field of endeavor (medical devices), Efim teaches wherein the generated pulse waveform has the first phase that has a negative polarity and the second phase that has a positive polarity ([0075] and [0093] see also [0068], [0091] and Fig. 12B; the referenced paragraphs disclose the H-Bridge which is capable of making the polarity reverse so it can be applied either positive or negative first and or second. Furthermore the pulse generated is an intended use of the device, the structure disclose is functionally capable of performing this element see MPEP 2114(II). Yam additionally teaches this Figs. 1 and 2, in repeated shocks, first phase can be negative)
It would have been prima facie obvious to one of skill in the art before the effective filing date of the claimed invention to have modified Kroll to include the elements Efim because it is creates improved VT and VF treatment methods enabling successful electrical treatement without exceeding the pain threshold of a patient ([0009]). Additionally, the combination/substitution of the elements of Kroll with those of Efim is merely combining prior art elements according to known methods to yield predictable results and/or the simple substitution of one known element for another to obtain predictable results, ie producing the negative pulse followed by the positive pulse.

Claim Rejections - 35 USC § 103
Claim 1-3, 6-8 and 10-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Efim in view of Yam.
Regarding claim 1, an interpretation of Efim discloses a multiphasic pulse generator, comprising: 

the pulse waveform generator having:
a power source ([0081]-[0082] see also [0012], [0076]-[0077], [0081] and Figs. 12A-B, 13G);
a first subsystem, coupled to the power source to draw power from the power source, wherein the first subsystem solely generates at least the first phase of the pulse waveform, the first subsystem having an energy reservoir and a high voltage switch that generate the first phase of the pulse waveform ([0091]-[0093] including “. . . in which there are three separate storage reservoirs for each of the three stages of the electrotherapy . . . each storage reservoir has a plurality of storage element groups, with each storage element group individually switchably selectable for charging and discharging.”, [0095] and [0082] see also [0012], [0059], [0064], [0094] and Figs. 12A-B and 13G; Efim discloses waveform shaping based on switching systems in various forms. There are multiple ways a subsystem could be interpreted in Efim a few nonexclusive examples being: First, a system with a unified charging, storage and shaper circuit for each phase thus each would be its own subsystem; Second, a system with a single circuit charging different storage system, each with its own switches as discussed in the cited sections); 
a second subsystem, coupled to the power source to draw power from the power source, wherein the second subsystem solely generates at least the second phase of the pulse waveform, the second subsystem having a second separate energy reservoir and a second separate high voltage switch that generate the second phase of the pulse waveform independent of the first subsystem and without using the energy reservoir and high voltage 
a control logic unit that controls the high voltage switch and the second high voltage switch ([0091], [0093] see also [0063]-[0064], [0081], [0094] and Figs. 12A-B, 13G) and controls the first and second subsystems to generate the pulse waveform having the at least one first phase and the at least one second phase ([0091], [0093] see also [0063]-[0064], [0081], [0094] and Figs. 12A-B, 13G).

An interpretation of Efim may not explicitly disclose wherein the first phase has an amplitude whose value is less than an amplitude of the second phase and wherein the first phase has a polarity and the second phase has an opposite polarity to the first phase.
However, in the same field of endeavor (medical devices), Yam teaches wherein the first phase has an amplitude whose value is less than an amplitude of the second phase and wherein the first phase has a polarity and the second phase has an opposite polarity to the first phase (Defibrillation Equipment and Protocol, Figs. 1 and 2). 
It would have been prima facie obvious to one of skill in the art before the effective filing date of the claimed invention to have modified Efim by using the circuits and control mechanism as disclosed in Efim to output optimized waveform as taught by Yam (Abstract and Conclusion). Additionally, combining or substituting elements of Efim with those of Yam is simply combining prior art elements according to 
While Efim discloses the portions above Yam also teaches several of them as well including: a pulse waveform generator that generates a pulse waveform having at least one first phase of the pulse waveform  and at least one second phase of the pulse waveform (Defibrillation Equipment and Protocol); a power source (Defibrillation Equipment and Protocol - capacitors are being charged); a plurality of capacitive storage devices (Defibrillation Equipment and Protocol, Figs. 1 and 2); a control logic unit that includes the high voltage switch and the second high voltage switch (Methods, Figs. 1 and 2 - Defibrillator switches from one bank to another) and controls the first and second subsystems to generate the pulse waveform having the at least one first phase and the at least one second phase (Methods - waveform controlled in experiment). 
	
 Regarding claim 2, an interpretation of Efim further discloses wherein the first subsystem further comprises a high voltage generator and the energy reservoir of the first subsystem further comprises one or more capacitors ([0091], [0095] and Fig. 12B). 

 Regarding claim 3, an interpretation of Efim further discloses wherein the second subsystem further comprises a high voltage generator and the energy reservoir of the second subsystem further comprises one or more capacitors ([0091], [0095] and Fig. 12B).

Regarding claim 6, an interpretation of Efim discloses wherein the power source further comprises a high voltage generator (604, Fig. 12B and [0064], [0083] and [0095]). 

Regarding claim 7, an interpretation of Efim further discloses wherein the energy reservoir of the first subsystem further comprises one or more capacitors ([0091] and Fig. 13G 606a-c, Fig 12B; Examiner notes this is well known in the art as evidenced by Yam Defibrillation Equipment and Protocol and, Figs. 1 and 2;).

 Regarding claim 8, an interpretation of Efim further discloses wherein the energy reservoir of the second subsystem further comprises one or more capacitors ([0091] Fig. 13G 606a-c, Fig 12B see also [0095] and [00075]; Examiner notes that this is well known in the art as evidenced by Yam, Defibrillation Equipment and Protocol and Figs. 1 and 2). 

Regarding claim 10, an interpretation of Efim further discloses wherein the generated pulse waveform has a single first phase and a single second phase to generate a biphasic pulse waveform (“single biphasic shock” in [0098] and [0099] see also [0068], [0075], [0091], [0093]-[0095] and Fig. 12B; Examiner takes notice that a biphasic shock is known to have multiple phases, as evidenced by Yam see Defibrillation Waveforms Figs. 1 and 2).

 Regarding claim 11, an interpretation of Efim further discloses wherein the generated pulse waveform has the first phase that has a positive polarity and the second phase that has a negative polarity ([0075] and [0093] see also [0068], [0091] and Fig. 12B; the referenced paragraphs disclose the H-Bridge which is capable of making the polarity reverse so it can be applied either positive or negative first and or second. Examiner notes this is also known as evidenced by Defibrillation Equipment and Protocol and Figs. 1 and 2. Furthermore the pulse generated is an intended use of the device, the structure disclose is functionally capable of performing this element see MPEP 2114(II)).

 Regarding claim 12, an interpretation of Efim further discloses wherein the generated pulse waveform has the first phase that has a negative polarity and the second phase that has a positive polarity ([0075] and [0093] see also [0068], [0091] and Fig. 12B; the referenced paragraphs disclose the H-Bridge which is capable of making the polarity reverse so it can be applied either positive or negative first and or second. Furthermore the pulse generated is an intended use of the device, the structure disclose is functionally capable of performing this element see MPEP 2114(II). Yam additionally teaches this Figs. 1 and 2, in repeated shocks, first phase can be negative) 

 Regarding claim 13, an interpretation of Efim discloses the above further including [0013]. An interpretation of Efim may not explicitly disclose wherein the generated pulse waveform has an energy of between 0.1 to 200 joules of energy delivered to a patient during the first phase and second phase of the generated pulse waveform and an inter-pulse period between the first and second phases.
However, in the same field of endeavor (medical devices), Yam teaches wherein the generated pulse waveform has an energy of between 0.1 to 200 joules of energy delivered to a patient during the first phase and second phase of the generated pulse waveform and an inter-pulse period between the first and second phases (Defibrillation Energy sections, also Tables 1 and 2).
It would have been prima facie obvious to one of skill in the art before the effective filing date of the claimed invention to have modified Efim by using the circuits and control mechanism as disclosed in Efim to output an optimized waveform based on parameters as taught by Yam (Abstract and Conclusion). Additionally, combining or substituting elements of Efim with those of Yam is simply combining prior art elements according to known methods to yield predictable results or the simple substitution of one known element for another to obtain predictable results. Biphasic shocks with negative amplitudes are disclosed/taught controlling them to have a certain amplitude based on power 

 Regarding claim 14, an interpretation of Efim discloses the above further including [0049] and [0071]. An interpretation of Efim may not explicitly disclose wherein the energy of the generated pulse waveform is delivered to the patient during a 2ms to 20ms time period.
However, in the same field of endeavor (medical devices), Yam teaches wherein the energy of the generated pulse waveform is delivered to the patient during a 2ms to 20ms time period (“Phase-2 pulse width was held constant at 3 ms in all waveforms” Abstract and “a phase-1 pulse width of 3.0 ms” Limitations, also Tables 1 and 2).
It would have been prima facie obvious to one of skill in the art before the effective filing date of the claimed invention to have modified Efim by using the circuits and control mechanism as disclosed in Efim to output an optimized waveform based on parameters as taught by Yam (Abstract and Conclusion). Additionally, combining or substituting elements of Efim with those of Yam is simply combining prior art elements according to known methods to yield predictable results or the simple substitution of one known element for another to obtain predictable results. Biphasic shocks with negative amplitudes are disclosed/taught controlling them to have a certain amplitude based on power and timing is disclosed/taught thus combining the elements of the two shows that controlling the elements to produce a shock with a larger negative amplitude combining or substituting element to yield a predictable result. 

 Regarding claim 15, an interpretation of Efim further discloses an adjustment circuit that adjusts a phase tilt of at least one phase of the pulse waveform or an amplitude of at least one phase of 

Regarding claim 19, an interpretation of Efim further discloses wherein the power source is one of a battery and a AC power source ([0081]-[0082] see also [0012], [0076]-[0077], [0081] and Figs. 12A-B, 13G).

Regarding claim 20, an interpretation of Efim further discloses an H-bridge circuit that delivers the pulse waveform to a patient ([0075], [0093] and fig. 13H; also per Applicants specification this is known in the art “The H-bridge circuit is a known electronic circuit that enables a voltage to be applied across a load, M, in either direction using one or more switches (see http://cp.literature.agilent.com/litweb/pdf/5989-6288EN.pdf that is incorporated by reference herein for additional details about the H-bridge circuit.”)).


Claim Rejections - 35 USC § 103
Claims 4-5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Efim in view of Yam, alternatively over Efim in view of Yam in further view of Powers (Daniel Powers, US 20090210022), hereinafter Powers.

Additionally, or alternatively, as shown and discussed by Efim in Fig. 12b, [0091] and [0095] includes a charging circuit (aka high voltage generator), a storage circuit (aka capacitor array), and wave shaping circuit (aka switching) is disclosed; having multiple sets of these would be a duplication of parts as discussed in MPEP 2144.04(VI)(B). 
Alternatively, an interpretation of Efim may not explicitly disclose wherein the first subsystem further comprises a high voltage generator and wherein the second subsystem further comprises a high voltage generator. 
However, in the same field of endeavor (medical devices), Powers teaches wherein the first subsystem further comprises a high voltage generator and wherein the second subsystem further comprises a high voltage generator (137a and 137b, Fig. 5 see also [0020] and [0024]).
It would have been prima facie obvious to one of skill in the art before the effective filing date of the claimed invention to have modified Efim to include the elements of Powers because it allows for a simple and efficient design of a defibrillator ([0005]). Additionally, the combination or substitution of elements of Powers with elements of Efim is simply combining prior art elements according to known methods to yield predictable results, or the simple substitution of one known element for another to obtain predictable results. As shown/discussed in the references the circuit elements for defibrillation are known as is the ability to redesign the circuit(s) in different ways, thus achieving the defibrillation would be a predictable outcome based on the combination or substitution of elements.

.

Claim Rejections - 35 USC § 103
Claim 9 and 16-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Efim in view of Yam in further view of Snyder.
Regarding claim 9, Yam discloses the above. An interpretation of Efim may not explicitly disclose wherein the generated pulse waveform has a plurality of first phases and a plurality of second phases to generate a multiphasic pulse waveform. Examiner notes that Elfim does teach multiphasic shock pulses ([0049]), however for purposes of further examination it is more clearly shown in the below reference.
However, in the same field of endeavor (medical devices), Snyder teaches wherein the generated pulse waveform has a plurality of first phases and a plurality of second phases to generate a multiphasic pulse waveform ([0004], [0010], [0024], [0027] and [0033]-[0034], see also Fig. 4C). 
It would have been prima facie obvious to one of skill in the art before the effective filing date of the claimed invention to have modified the modified Efim to include the elements described above in the device disclosed in Snyder because the elements help enable the correct waveform and energy are applied to a subject in need in a “which improves the efficiency of therapeutically effective dose delivery for defibrillation” ([0011] see also [0004]-[0005]). Additionally, it is known to alter/develop different waveforms such as multiphasic waveforms, and thus be the combining of prior art elements according to known methods to yield predictable results and/or simple substitution of one known element for another to obtain predictable results.


However, in the same field of endeavor (medical devices), Snyder teaches wherein the adjustment circuit is an array of capacitors wherein one or more capacitors are selected to adjust a slope of at least one phase of the pulse waveform or an amplitude of at least one phase of the pulse waveform ([0022] and [0037]; this discloses a test shock using a capacitor which determines the impedance and then a therapeutic shock is applied with a different waveform with a larger amplitude based on the impedance measurement). 
It would have been prima facie obvious to one of skill in the art before the effective filing date of the claimed invention to have modified the modified Efim to include the elements described above in the device disclosed in Snyder because the elements help enable the correct waveform and energy are applied to a subject in need in a “which improves the efficiency of therapeutically effective dose delivery for defibrillation” ([0011] see also [0004]-[0005]). Additionally, using an array of capacitors is known to effect waveforms, and thus be the combining of prior art elements according to known methods to yield predictable results and/or simple substitution of one known element for another to obtain predictable results.

 Regarding claim 17, the modified Efim discloses the above further including [0091], [0093] and [0095].  An interpretation of the modified Efim may not explicitly disclose wherein the array of capacitors is one of capacitors connected in series, capacitors connected in parallel and capacitors connected in series and parallel. Examiner additionally points out that Applicants state “The charging and discharging of capacitors in parallel and in series is well known in the art.” Pg. 9:25-Pg. 10:5, if the 
However, in the same field of endeavor (medical devices), Snyder teaches wherein the array of capacitors is one of capacitors connected in series, capacitors connected in parallel and capacitors connected in series and parallel ([0022]). 
It would have been prima facie obvious to one of skill in the art before the effective filing date of the claimed invention to have modified the modified Efim to include the elements described above in the device disclosed in Snyder because the elements help enable the correct waveform and energy are applied to a subject in need in a “which improves the efficiency of therapeutically effective dose delivery for defibrillation” ([0011] see also [0004]-[0005]). Additionally, using an array of capacitors is known to effect waveforms, and thus be the combining of prior art elements according to known methods to yield predictable results and/or simple substitution of one known element for another to obtain predictable results.

Regarding claim 18, an interpretation of Efim discloses the above. Examiner notes Yam does discuss the effect of impedance differences on a waveform and that resistance is a form of impedance. An interpretation of Efim may not explicitly disclose wherein the adjustment circuit is an array of resistors wherein one or more resistors are selected to adjust a slope of at least one phase of the pulse waveform or an amplitude of at least one phase of the pulse waveform. 
However, in the same field of endeavor (medical devices), Snyder teaches wherein the adjustment circuit is an array of resistors wherein one or more resistors are selected to adjust a slope of at least one phase of the pulse waveform or an amplitude of at least one phase of the pulse waveform (330 and/or 332 Fig. 2 see also [0026] and [0022]). 



Claim Rejections - 35 USC § 102 or 103
Claim 21 and 23-29 is/are rejected under 35 U.S.C. 103 as being unpatentable over Efim, in view of Yam.
Regarding claim 21, an interpretation of Efim discloses: 
providing a power source ([0081]-[0082] see also [0012], [0076]-[0077], [0081] and Figs. 12A-B, 13G); 
generating at least a first phase of a pulse waveform using a first subsystem coupled to the power source to draw power from the power source and having an energy reservoir and a high voltage switch, wherein the first subsystem solely generates the at least first phase of the pulse waveform ([0091] including “. . . in which there are three separate storage reservoirs for each of the three stages of the electrotherapy . . . each storage reservoir has a plurality of storage element groups, with each storage element group individually switchably selectable for charging and discharging.”, [0095] and “606a-c” [0082] see also [0012], [0064], [0092]-[0094] and Figs. 12A-B and 13G; Efim discloses waveform shaping based on switching systems in various forms. There are multiple ways a subsystem could be interpreted in Efim a few nonexclusive examples being: First, a system with a unified charging, storage 
generating at least a second phase of the pulse waveform using a second subsystem coupled to the power source to draw power from the power source, the second subsystem having a second energy reservoir and a second high voltage switch that generate the second phase of the pulse waveform independent of the first subsystem and without using the energy reservoir and high voltage switch of the first subsystem, wherein the second subsystem solely generates the at least second phase of the pulse waveform ([0091], [0095] and “606a-c” [0082] see also [0012], [0064], [0092]-[0094] and Figs. 12A-B and 13G; Efim discloses waveform shaping based on switching systems in various forms. There are multiple ways a subsystem could be interpreted in Efim a few nonexclusive examples being: First, a system with a unified charging, storage and shaper circuit for each phase thus each would be its own subsystem; Second, a system with a single circuit charging different storage system, each with its own switches as discussed in the cited sections); 
controlling, using control logic including the high voltage switch and the second high voltage switch ([0091], [0093] see also [0063]-[0064], [0081], [0094] and Figs. 12A-B, 13G), the first and second subsystems to generate the pulse waveform having the at least one first phase and the at least one second phase ([0091], [0093] see also [0063]-[0064], [0081], [0094] and Figs. 12A-B, 13G); and 
An interpretation of Efim may not explicitly disclose wherein the first phase has an amplitude whose value is less than an amplitude of the second phase and wherein the first phase has a polarity and the second phase has an opposite polarity to the first phase. 
However, in the same field of endeavor (medical devices), Yam teaches wherein the first phase has an amplitude whose value is less than an amplitude of the second phase and wherein the first phase has a polarity and the second phase has an opposite polarity to the first phase (Defibrillation Equipment and Protocol, Figs. 1 and 2).

While Efim discloses the portions above Yam also teaches several of them including: a plurality of capacitive storage devices (Defibrillation Equipment and Protocol, Figs. 1 and 2); controlling, using control logic including the high voltage switch and the second high voltage switch (Methods, Figs. 1 and 2 - Defibrillator switches from one bank to another), the first and second subsystems to generate the pulse waveform having the at least one first phase and the at least one second phase (Methods - waveform controlled in experiment).

Regarding claim 23, an interpretation of Efim further discloses wherein controlling the first and second subsystems further comprises generating a single first phase and a single second phase to generate a biphasic pulse waveform (“single biphasic shock” in [0098] and [0099] see also [0068], [0075], [0091], [0093]-[0095] and Fig. 12B; Examiner takes notice that a biphasic shock is known to have two phases, as evidenced by Yam see Defibrillation Waveforms Figs. 1 and 2). 

 Regarding claim 24, an interpretation of Yam further discloses wherein the generated pulse waveform has the first phase that has a positive polarity and the second phase that has a negative 

Regarding claim 25, an interpretation of Yam further discloses wherein the generated pulse waveform has the first phase that has a negative polarity and the second phase that has a positive polarity ([0075] and [0093] see also [0068], [0091] and Fig. 12B; the referenced paragraphs disclose the H-Bridge which is capable of making the polarity reverse so it can be applied either positive or negative first and or second. Yam additionally teaches this Figs. 1 and 2, in repeated shocks, first phase can be negative).

Regarding claim 26, an interpretation of Efim discloses the above further including [0013]. An interpretation of Efim may not explicitly disclose wherein the generated pulse waveform has an energy of between 0.1 to 200 joules of energy delivered to a patient during the first phase and second phase of the generated pulse waveform and an inter-pulse period between the first and second phases.
However, in the same field of endeavor (medical devices), Yam teaches wherein the generated pulse waveform has an energy of between 0.1 to 200 joules of energy delivered to a patient during the first phase and second phase of the generated pulse waveform and an inter-pulse period between the first and second phases (Defibrillation Energy sections, also Tables 1 and 2).
It would have been prima facie obvious to one of skill in the art before the effective filing date of the claimed invention to have modified Efim by using the circuits and control mechanism as disclosed in Efim to output an optimized waveform based on parameters as taught by Yam (Abstract and Conclusion). Additionally, combining or substituting elements of Efim with those of Yam is simply 

Regarding claim 27, an interpretation of Efim discloses the above further including [0049] and [0071]. An interpretation of Efim may not explicitly disclose wherein the energy of the generated pulse waveform is delivered to the patient during a 2ms to 20ms time period.
However, in the same field of endeavor (medical devices), Yam teaches wherein the energy of the generated pulse waveform is delivered to the patient during a 2ms to 20ms time period (“Phase-2 pulse width was held constant at 3 ms in all waveforms” Abstract and “a phase-1 pulse width of 3.0 ms” Limitations, also Tables 1 and 2).
It would have been prima facie obvious to one of skill in the art before the effective filing date of the claimed invention to have modified Efim by using the circuits and control mechanism as disclosed in Efim to output an optimized waveform based on parameters as taught by Yam (Abstract and Conclusion). Additionally, combining or substituting elements of Efim with those of Yam is simply combining prior art elements according to known methods to yield predictable results or the simple substitution of one known element for another to obtain predictable results. Biphasic shocks with negative amplitudes are disclosed/taught controlling them to have a certain amplitude based on power and timing is disclosed/taught thus combining the elements of the two shows that controlling the elements to produce a shock with a larger negative amplitude combining or substituting element to yield a predictable result. 

 Regarding claim 28, an interpretation of Efim further discloses adjusting a slope of at least one phase of the pulse waveform or an amplitude of at least one phase of the pulse waveform ([0091], [0093], [0095] and Fig. 12A-B; Additionally, this is known as evidenced by Yam Figs. 1 and 2, waveforms have different slopes and amplitudes).

Regarding claim 29, an interpretation of Efim further discloses delivering the pulse waveform to a patient using an H-bridge circuit ([0075], [0093] and fig. 13H; also per Applicants specification this is known in the art “The H-bridge circuit is a known electronic circuit that enables a voltage to be applied across a load, M, in either direction using one or more switches (see http://cp.literature.agilent.com/litweb/pdf/5989-6288EN.pdf that is incorporated by reference herein for additional details about the H-bridge circuit.”)). 


Claim Rejections - 35 USC § 103
Claim 22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Efim in view of Yam in further view of Snyder.
Regarding claim 22, Efim discloses the above. Examiner notes that Efim does teach multiphasic shock pulses ([0049]), however for purposes of further examination it is more clearly shown in the below reference. An interpretation of Efim may not explicitly disclose wherein controlling the first and second subsystems further comprises generating a plurality of first phases and a plurality of second phases to generate a multiphasic pulse waveform.
However, in the same field of endeavor (medical devices), Snyder teaches wherein controlling the first and second subsystems further comprises generating a plurality of first phases and a plurality of 
It would have been prima facie obvious to one of skill in the art before the effective filing date of the claimed invention to have modified the modified Efim to include the elements described above in the device disclosed in Snyder because the elements help enable the correct waveform and energy are applied to a subject in need in a “which improves the efficiency of therapeutically effective dose delivery for defibrillation” ([0011] see also [0004]-[0005]). Additionally, generating different waveforms with monophasic, biphasic and multiphasic are known; as is manipulating the waveforms through the use of electronic components, and thus be the combining of prior art elements according to known methods to yield predictable results and/or simple substitution of one known element for another to obtain predictable results. 

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-29 rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-35 of U.S. Patent No. 9907970 ('970) in view of Efim.
The '970 patent claims 1-6, 8-9 and 18-22 disclose all of the aspects of the current applications claims 1 and 21 except explicitly stating the switches are in each subsystem and the '970 claims 1 has two power sources instead of a single power source. However, in the same field of endeavor (medical devices), teaches Efim discloses using a single power source instead of multiple power source to charge the capacitors as referenced above and using switches to determine the waveform. It would have been prima facie obvious to one of skill in the art before the effective filing date of the claimed invention to have modified the '970 patent to include the elements discussed above from Efim because the elements .
Claims 1-29 rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-16 of U.S. Patent No. 9855440 ('440) in view of Efim.
The '440 patent claims 1-5, 10-12 and 15 disclose all of the aspects of the current applications claims 1 and 21 except explicitly stating the switches are in each subsystem and the '440 claims 1 has two power sources instead of a single power source. However, in the same field of endeavor (medical devices), teaches Efim discloses using a single power source instead of multiple power source to charge the capacitors as referenced above and using switches to determine the waveform. It would have been prima facie obvious to one of skill in the art before the effective filing date of the claimed invention to have modified the '440 patent to include the elements discussed above from Efim because the elements in Efim provide improved VT and VF treatment methods and devices enabling successful electrical treatment without exceeding the pain threshold of a patient ([0009]).


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: Prior art previously relied upon but not currently relied upon; discloses switching networks for defibrillators US 5369351, US 5366485 and US 5314448.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES R MOSS whose telephone number is (571)272-3506. The examiner can normally be reached Monday - Friday (9:30 am - 5:30 pm).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Unsu Jung can be reached on (571) 272-8506. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/J.M./               Examiner, Art Unit 3792                                                                                                                                                                                         

/NATHAN J JENNESS/               Primary Examiner, Art Unit 3792                                                                                                                                                                                         	18 January 2022